Case 2:19-cv-05905-SRB Document 1-2 Filed 12/27/19 Page 1 of 11




                      Exhibit 1
Case 2:19-cv-05905-SRB Document 1-2 Filed 12/27/19 Page 2 of 11
Case 2:19-cv-05905-SRB Document 1-2 Filed 12/27/19 Page 3 of 11
Case 2:19-cv-05905-SRB Document 1-2 Filed 12/27/19 Page 4 of 11
Case 2:19-cv-05905-SRB Document 1-2 Filed 12/27/19 Page 5 of 11
Case 2:19-cv-05905-SRB Document 1-2 Filed 12/27/19 Page 6 of 11




                      Exhibit 2
Case 2:19-cv-05905-SRB Document 1-2 Filed 12/27/19 Page 7 of 11
Case 2:19-cv-05905-SRB Document 1-2 Filed 12/27/19 Page 8 of 11
Case 2:19-cv-05905-SRB Document 1-2 Filed 12/27/19 Page 9 of 11
Case 2:19-cv-05905-SRB Document 1-2 Filed 12/27/19 Page 10 of 11
Case 2:19-cv-05905-SRB Document 1-2 Filed 12/27/19 Page 11 of 11
